Citation Nr: 0515497	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  96-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to April 
1984.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in August 2001 and May 2003 for further development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Psychiatric disability was not noted on entrance 
examination. 

2.  Schizophrenia was manifested during the veteran's active 
duty service.  

3.  The evidence clearly and unmistakably demonstrates that 
the veteran's schizophrenia preexisted service.  

4.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's schizophrenia did not increase 
in severity during service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted.  38 
U.S.C.A. § 1132 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  

2.  Schizophrenia was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for schizophrenia, no further discussion of VCAA 
is necessary at this point.

I.  Factual Background

On a Report of Medical History completed in October 1983, the 
veteran checked the "No" box pertaining to depression or 
excessive worry, or nervous trouble.  On an examination 
performed for induction purposes in October 1983, the 
veteran's psychiatric state was evaluated as clinically 
normal.  

From February to April 1984, while in service, the veteran 
was hospitalized in the mental health unit.  Records reflect 
a chief complaint of "I don't relate well to people."  On 
examination, the veteran reported that prior to service, in 
September 1983, he jumped out a window because he wanted to 
die.  He claimed that he suffered a left hip fracture which 
did not require hospitalization.  He also reported that he 
was admitted in April 1983 to Kaiser Hospital and then the 
University of Southern California for a "mental breakdown."  
He reported that he was treated with Haldol and Cogentin, and 
was diagnosed as "schizophrenic."  He reported that he was 
followed as an outpatient for about a month and was 
discharged using Thorazine and Benadryl.  He discontinued the 
medications and outpatient follow-up at his own choice.  He 
claimed that he joined the military at the suggestion of his 
physician.  He claimed that he tolerated boot camp well.  The 
day prior to his admission at Camp Pendleton, he was noted to 
be acting bizarre, shouting "hooray" when the flag was 
raised at quarters.  He complained to friends that he was 
confused and was hearing the voice of the devil telling him 
that Jesus was a homosexual.  He then heard God talking to 
him in a soothing fashion.  He was hospitalized, and on 
mental status examination, the diagnosis was schizophrenia, 
paranoid type, subchronic, existed prior to enlistment (EPTE) 
manifested by grandiose delusions of a religious nature, 
auditory hallucinations of a religious nature, a blunted flat 
affect, disorganized behavior, social isolation and 
withdrawal, and deterioration of social and occupational 
function.  Immediate administrative separation on an EPTE 
disorder was recommended.

Service personnel records reflect that the veteran was deemed 
unfit for further naval service by reason of physical 
disability neither incurred in nor aggravated by active 
military service.  In April 1984, he was honorably discharged 
due to an EPTE physical disability.

Correspondence dated in November 1995, from Mahinda 
Jayaratna, a staff psychiatrist, with LaPuente Valley Mental 
Health Center, stated that the veteran had been undergoing 
mental health treatment for the past several years.  The 
current evaluation demonstrated evidence of chronic 
schizoaffective disorder.  Dr. Jayaratna stated that based on 
the evidence submitted by the veteran, he experienced a great 
deal of emotional distress during service.  Dr. Jayaratna 
opined that it was most likely that the veteran's psychotic 
episode during service was a relapse precipitated by 
stressors associated with the vigorous training program.

In June 2002, the veteran was afforded a VA examination.  
Upon review of the veteran's claims folder and medical 
records, and a mental status examination, the examiner 
diagnosed schizophrenia paranoid type, currently in 
remission.  The examiner stated that the veteran reported 
that he experienced his first episode of mental illness in 
1982 when his girlfriend broke up with him.  He reported that 
he started to have depressive episodes with unclear history 
of psychosis at that time.  The examiner noted that there 
were no records to explore this incident.  The veteran 
reported jumping out a widow and fractured his left hip.  He 
was hospitalized and prescribed medication.  He reported that 
it was a stressful time for him.  He stopped taking the 
medication and went to boot camp in October 1983.  He was 
exposed to stress similar to when his girlfriend left him and 
he experienced the same stress with depressed mood, crying 
spells and paranoia.  The examiner opined that the veteran's 
second episode in service was a relapse of his first episode 
which happened in 1982.

The Board notes that several attempts were made to secure the 
veteran's pre-service medical records from Kaiser and the 
University of Southern California, however, they were 
unavailable for review.  Additionally, the veteran has 
claimed that these records were incinerated in or about 1990 
and are unavailable for review. 

II.  Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection for schizophrenia.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

III.  Analysis

The veteran's entrance examination is negative for any 
notations regarding treatment for any psychiatric disorder, 
to include schizophrenia, or a diagnosis of schizophrenia.  
Specifically, the entrance examination reflected that the 
veteran's psychiatric state was evaluated as clinically 
normal.  Consequently, the veteran is presumed to have 
entered service in sound condition as it pertains to his 
mental health.  38 U.S.C.A. § 1132.  

The Board, however, has carefully reviewed the evidence of 
record, and finds that schizophrenia clearly and unmistakably 
existed prior to entrance into service.  The Court has held 
that, as a matter of law, the presumption of soundness is 
rebutted by clear and unmistakable evidence consisting of a 
veteran's own admission of a pre-service history of medical 
problems during in-service clinical examinations.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  The veteran was 
hospitalized during service, in February through April 1984, 
and the discharge diagnosis was schizophrenia.  On mental 
examination, the veteran reported that prior to service, he 
suffered a mental breakdown, was hospitalized in April 1983, 
and schizophrenia was diagnosed.  Essentially, the veteran 
conceded that his schizophrenia existed prior to service.  As 
such, this constitutes clear and unmistakable evidence that 
the disability pre-existed service.

Nevertheless, the Board must also consider whether there is 
clear and unmistakable evidence that the veteran's disorder 
was not aggravated by service.  In this regard, the evidence 
of record contains two opinions that the veteran's 
schizophrenia was aggravated by service.  Specifically, Dr. 
Jayaratna, the veteran's treating physician, opined that the 
veteran sustained a psychotic episode in service which was a 
relapse precipitated by stressors associated with a vigorous 
training program.  In June 2002, an independent medical 
examiner reviewed the veteran's claims folder and medical 
history, and concluded that the veteran's episode in service 
was a relapse of his first episode which occurred in 1982.  

Based on the above medical opinions, the Board is unable to 
find that there is clear and unmistakable evidence that there 
was no increase in severity during service.  Therefore, the 
second prong of the analysis outlined by VA's General Counsel 
in VAOPGCPREC 3-03 (July 16, 2003) has not been rebutted.  
Therefore, the presumption of soundness has not been 
rebutted.  Accordingly, since the veteran is presumed to have 
be in sound mental health at the time of his entrance into 
service, it follows that the Board must analytically view the 
manifestation of schizophrenia during service as being the 
first such manifestation of that disorder.  In other words, 
as a result of this analysis, the legal conclusion to be 
drawn is that the veteran's schizophrenia was incurred during 
his active duty service.  Service connection is therefore 
warranted on that basis.  




ORDER

Entitlement to service connection for schizophrenia is 
warranted.  The appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


